Citation Nr: 0903561	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  08-12 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and, if so, whether the reopened claim should 
be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel





INTRODUCTION

The veteran had active service in the U.S. Navy from December 
1988 to December 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

On his Form 9, the veteran requested a videoconference 
hearing before the Board.  The hearing was scheduled for 
November 7, 2008, at the Boise RO.  However, the veteran did 
not report for the hearing, and no request for postponement 
was received and granted prior to the hearing date.  

On December 1, 2008, the Board received a letter from the 
veteran requesting rescheduling of the hearing, on the basis 
that he had appeared at the RO but "got into a disagreement 
with the security guard."  He said that argument resulted in 
the calling in of a Homeland Security officer, who escorted 
him from the building.  Under 38 C.F.R. § 20.704(d), a 
hearing may be rescheduled if the appellant's failure to 
appear was with good cause.  The Board finds that the 
veteran's dispute with security personnel at the RO does not 
satisfy the good cause requirement, and hereby denies the 
request for rescheduling.  Therefore, this case will be 
processed as though the request for a hearing was withdrawn, 
and the Board can now proceed to appellate review.  See 
38 C.F.R. § 20.702(d).  


FINDINGS OF FACT

1.  A November 2004 rating decision denied service connection 
for a psychiatric disorder, and that decision was not 
appealed.

2.  The evidence associated with the claims file subsequent 
to the November 2004 decision was not previously submitted 
for consideration, relates to an unestablished fact necessary 
to establish the claim, and raises a reasonable possibility 
of substantiating the claim.  

3.  On the merits of the claim, the competent and probative 
evidence preponderates against a finding that the veteran's 
psychiatric disorder, to include PTSD, is due to any incident 
or event in military service, and a psychosis was not 
manifested within one year after separation from service.


CONCLUSIONS OF LAW

1.  The November 2004 rating decision, which denied service 
connection for a psychiatric disorder, is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 20.302 (2008).  

2.  The evidence received subsequent to the November 2004 
rating decision is new and material, and the claim for 
service connection for a psychiatric disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156 (2008).

3.  A psychiatric disorder, to include PTSD, was not incurred 
in or aggravated by service, nor may a psychosis be presumed 
to have been incurred in service.  38 U.S.C.A. § 1101, 1110, 
1112, 1113, 1154, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In October 2006, VA sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claims 
and its duty to assist him in substantiating his claim under 
the VCAA.  The letter included a PTSD questionnaire, and the 
RO specifically requested detailed information regarding non-
combat personal assault stressors.  In addition, the letter 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain any supportive evidence 
pertinent to his claims.  See 38 C.F.R. § 3.159(b)(1).  
Although no longer required, the appellant was also asked to 
submit evidence and/or information in his possession to the 
RO.  The letter described how VA determines disability 
ratings and effective dates.  

The Board acknowledges that the October 2006 letter did not 
satisfy the notice requirements set forth by the Court in 
Kent, in that it did not specify that the veteran would need 
new evidence to reopen his claim for a psychiatric disorder.  
However, any error in that regard is found to be non-
prejudicial, because the RO adjudicated the claim on the 
merits, without requiring the appellant to address or 
overcome the threshold of new and material evidence.  
Further, the October 2006 letter provided information as to 
the assignment of disability ratings and effective dates.  
Then, the March 2007 rating decision and March 2008 SOC 
explained the basis for the RO's action, and the SOC provided 
the veteran with an additional 60-day period to submit more 
evidence.  Thus, the Board finds that the contents of the 
October 2006 letter satisfied the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist, including the requirements set forth by 
the Court in Dingess, and that any error in notice was non-
prejudicial.  

It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.

The Board finds that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Rather, it appears further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  New and Material Evidence to Reopen the Claim

In December 1991, the veteran raised a claim of entitlement 
to service connection for residuals of sexual harassment 
which he said had been perpetrated upon him during service, 
to include a psychiatric disorder.  That claim was denied in 
a September 1992 rating decision, and the veteran did not 
appeal.  Consequently, that rating decision became final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

Next, the veteran filed a claim for service connection for 
irritable bowel syndrome in February 2004.  However, although 
there is no request to reopen the psychiatric claim at that 
time contained in the claims file, the RO reopened and denied 
a claim for entitlement to service connection for a 
psychiatric disorder in its November 2004 rating decision, 
which also addressed the irritable bowel syndrome claim.  The 
veteran did not appeal, so the November 2004 rating decision 
became final.  Id.    

In September 2006, the veteran filed a claim for entitlement 
to service connection for PTSD, citing to the same stressors 
he had alleged in the previous psychiatric disorder claims.  
The claim was denied in the March 2007 rating action which is 
the subject of the instant appeal.  

Based upon the procedural history outlined above, the 
threshold issue for consideration with respect to the 
veteran's claim is whether new and material evidence has been 
received to reopen the claim.  This analysis is required 
because, although the RO addressed the psychiatric disorder 
claim on the merits in its March 2007 rating decision and 
March 2008 SOC, the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter which must be addressed before the 
Board may consider the underlying claim on its merits.  
Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. 
Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, regardless 
of the manner in which the RO characterized the issue, the 
initial question before the Board is whether new and material 
evidence has been presented sufficient to reopen the claim.  

Effective from August 29, 2001, "new" evidence is defined 
as evidence not previously submitted to agency decision-
makers.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(eliminating the previous requirement of a well-grounded 
claim).

The evidence of record at the time of the last final November 
2004 rating action denying the veteran's claim of entitlement 
to service connection for a psychiatric disorder included 
service treatment records (STRs), a June 2004 letter from the 
veteran's wife, private medical records from the Saltzer 
Medical Group dated December 2001 to September 2003, and a VA 
examination from October 2004. 

The STRs contained diagnoses of anxiety disorder and 
dysthymia, as well as allegations of childhood sexual abuse 
and current problems with men "messing" with him and 
touching him.  However, the October 2004 VA examiner 
concluded there was insufficient clinical evidence to warrant 
a diagnosis of any psychiatric disorder.    

Based on the above evidence, the claim was denied.  
Specifically, the RO in November 2004 determined that there 
was new and material evidence, but no definitive diagnosis of 
a current psychiatric disorder.  

Evidence added to the record since the time of the last final 
denial in November 2004 includes a February 2007 Formal 
Finding regarding the veteran's alleged in-service stressors, 
a November 2007 Notice of Disagreement (NOD) containing a 
statement from the veteran regarding his alleged stressors, 
the veteran's employee reviews from January 2005 and 2006, 
private medical records from B.C., M.D., from February 2007 
to October 2007, and records from the Boise VA Medical Center 
(VAMC) from November 2005 to September 2007.  Both the VAMC 
records and the records of Dr. B.C. contain definitive 
psychiatric diagnoses, including PTSD, as well as psychiatric 
treatment notes.  

The Board finds that the evidence added to the record since 
the previous denial in November 2004 constitutes new and 
material evidence.  It addresses the existence of a 
disability, which is an unestablished fact necessary to 
substantiate the claim.  Further, it is not redundant, as 
there have been no previous records containing a definitive 
diagnosis of the current psychiatric disorder.  Finally, it 
does raise a reasonable possibility of substantiating the 
psychiatric disorder claim.  Therefore, the Board finds that 
the criteria under 38 C.F.R. § 3.156(a) have been satisfied, 
and the claim is reopened.  

Because the RO considered the merits of the underlying 
service connection claim in the March 2007 rating decision 
and March 2008 SOC that are part of the pending appeal, the 
Board may proceed with appellate review at this time without 
any prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).  

III.  Service Connection Claim on the Merits

Having determined above that new and material evidence has 
been presented and the claim is reopened, the Board will now 
consider the underlying service connection claim.  

In the present case, the veteran contends that he has a 
psychiatric disorder, to include PTSD, as a result of 
physical and sexual assaults and other various stressors that 
occurred during his active service in the Navy.   

A.  Applicable Laws and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as psychoses (defined in 38 C.F.R. 
§ 3.384), become manifest to a degree of 10 percent or more 
within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, 4th ed. (1994) (DSM-IV).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth 
the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in supporting a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual M21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  The aforementioned 
provisions of M21-1 have been rescinded and reissued as 
amended in a manual rewrite (MR).  See M21-1MR, Part IV, 
Subpart ii, Chap. 1, Sec. D, entitled "Claims for Service 
Connection for Post-Traumatic Stress Disorder."  

Where there is no combat experience, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Further, an opinion by a mental 
health professional based upon a post-service examination of 
the veteran cannot be used to establish the occurrence of a 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

The veteran's report of separation from active duty, DD Form 
214, shows he was transferred from active duty to the Naval 
Reserve Personnel Center, and the character of his service 
was listed as Honorable.  His Enlisted Performance Record 
indicates that, at the time of separation in December 1991, 
he was recommended for reenlistment.  His Record of Discharge 
from the U.S. Naval Reserve (Inactive) shows that he was 
issued an Honorable Discharge Certificate (DD Form 256N) 
effective in December 2007.  The remarks section therein 
indicates that he was recommended for reenlistment.

The veteran contends that he has a current psychiatric 
diagnosis, to include PTSD, as a result of sexual harassment 
and various other alleged stressors which occurred during 
service.  

First, the Board considers whether the veteran has been 
diagnosed with PTSD in accordance with 38 C.F.R. § 4.125(a).  

As previously mentioned, the veteran's STRs contain diagnoses 
of anxiety disorder and dysthymia.  Following service, the 
veteran was diagnosed with PTSD by Dr. B.C. in February 2007.  
One month later, he was diagnosed with major depressive 
disorder, generalized anxiety disorder, and PTSD (from 
childhood) by a psychologist at the Boise VAMC.  It appears 
that the PTSD diagnosis meets the criteria of 38 C.F.R. 
§ 4.125(a). 

Next, the Board considers whether the above diagnosis of PTSD 
can be related to service, that is, whether there is credible 
supporting evidence that one or more claimed in-service 
stressors occurred to support the current PTSD diagnosis.  

There is no evidence in the veteran's personnel records that 
he engaged in direct combat with the enemy.  His report of 
separation from active duty, DD Form 214, shows that the 
veteran was authorized the Southwest Asia Service Medal for 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, but there is no indication that the 
vessel on which he served was involved in combat, nor has he 
so alleged.  Indeed, his DD Form 214 does not indicate that 
he received any awards or decorations indicative of 
participation in combat, or that he incurred any combat 
wounds.  Therefore, the veteran's lay statements as to any 
in-service stressor cannot be accepted without further 
corroboration through independent evidence.  Doran, 6 Vet. 
App. at 288-89.

In his November 2007 NOD, the veteran contended at length 
that he has PTSD and that, to whatever extent it may have 
originated before service, it was at least aggravated by his 
Navy service.  He cited to multiple examples of stressors 
that occurred during service.  For example, he says that, two 
weeks after he began working on the flight deck of the 
aircraft carrier USS Ranger, he was almost killed by a moving 
aircraft propeller.  In addition, the flight deck was 
extremely noisy, so he is still disturbed by loud noises.  On 
another occasion, the veteran states he was almost knocked 
off the flight deck by the exhaust blast from a jet aircraft, 
but was grabbed and saved by a co-worker.  He has described 
being beaten-up by several other sailors on board his ship as 
part of an orientation tradition.  Moreover, the veteran 
states he was sexually harassed by a Petty Officer, who 
touched his "rear end" with his fingers while showing him 
how young boys steal wallets by cutting back pockets.  He was 
pinched in the chest by a Chief Petty Officer.  He said that 
on one occasion all the aircraft which had taken off from his 
ship returned from their missions over Kuwait but one, and he 
learned that one of the pilots had run out of fuel, crashed 
his plane in the sea, and died.  Finally, the veteran said he 
feared that his ship would be targeted by chemical weapons or 
Scud missiles, as they had to put on chemical protective 
masks on one occasion.

The RO made a formal finding in February 2007 that there was 
insufficient information to verify the veteran's alleged 
stressors.  Specifically, the RO noted there were no combat 
medals awarded to the veteran, and the veteran did not 
respond to requests for detailed information regarding his 
alleged stressors.  The Board acknowledges that the February 
2007 finding was issued prior to the November 2007 NOD 
containing details regarding the claimed stressors.  In 
addition, the veteran reported that other men touched him 
inappropriately in November 1990, while he was still in 
service.  However, there are no statements from other people 
regarding the veteran's claimed stressors, nor is there any 
other independent evidence of the claimed stressors.    

In his substantive appeal, on VA Form 9 in April 2008, the 
veteran challenged the findings of the Decision Review 
Officer in the SOC to the effect that he had incurred PTSD 
before service due to childhood abuse.  He said he is 
"over" his childhood, and has PTSD from his Persian Gulf 
War service aboard the USS Ranger.  He said that he came back 
from the Gulf with anger and violent tendencies, as evidenced 
by his getting into a fist fight and being punished at a 
Captain's Mast.  The STRs do show treatment for a fractured 
right hand in September-October 1991 from a physical 
altercation.  No punishment was shown, however, and, as noted 
above, his service was characterized as honorable throughout 
and he was recommended for reenlistment.  He also complained 
about post-service problems with employment, but he has not 
identified any verifiable in-service problems with his work 
performance which might be indicative of psychiatric 
abnormality.

Finally, we note that the representative, in the Informal 
Hearing Presentation submitted to the Board in November 2008, 
argued that there is no clear and convincing evidence in the 
record to establish that the veteran had a pre-service 
psychiatric disorder, and that therefore service connection 
is warranted based upon the evidence of psychiatric 
symptomatology in service.  We appreciate the 
representative's contention in that regard, and have reviewed 
this reopened claim as being for service connection on a 
direct or presumptive, but not aggravation, basis.

Based on the veteran's statements, the Board acknowledges 
that he may have encountered stressful situations while in 
active service.  However, it is the experiencing of specific 
stressor events, rather than the mere presence in an area in 
which combat might arise and where one's military/naval 
duties involve dangerous or arduous work, that may constitute 
valid support for a diagnosis of PTSD.  See Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991) (noting that "neither 
appellant's military specialty . . . nor his service records, 
disclose that the nature of his duties exposed him to a more 
than ordinary stressful environment, even given the fact that 
service in a combat zone is stressful in some degree to all 
who are there, whatever their duties and experiences").  
Unfortunately, there is no corroborating evidence to support 
the occurrence of PTSD-stressor events in service, and the 
circumstances of the veteran's separations from both active 
and reserve duty (described above) show no performance or 
behavioral changes indicative of psychiatric abnormality.

In view of the foregoing, although there is a diagnosis of 
PTSD in the record, there is no verified in-service stressor 
to which the disorder can be linked, as required by 38 C.F.R. 
§ 3.304(f).  Therefore, the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule is not 
applicable, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for a psychiatric disorder, to include 
post-traumatic stress disorder (PTSD), is denied.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


